DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 17-20 in the reply filed on 7/15/2022 is acknowledged. Furthermore, on the 7/15/2022 amendment, the applicant cancelled non-elected claims 11-16 and added new claims 21-26. Hence, claims 1-10 and 17-26 are examined in this action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayshi et al. (2017/0170280) in view of Pham et al. (2020/0044031)
Regarding Claim 1, in Figs. 1A-1F and 2 and paragraphs 0046-0051 and 0073, Wakabayshi et al. discloses a method for manufacturing an electronic device based on SiC, comprising: forming, at a front side of a silicon carbide (SiC) substrate 10, a structural layer of SiC (epitaxial layer, see paragraph 0045), the substrate 10 having a back side opposite to the front side along a direction; forming, in said structural layer, active regions of said electronic device, said active regions having configured to generate or conduct electric current during the use of the electronic device (see paragraph 0046, epitaxial layer); forming, on said structural layer, a first electric terminal 15; forming, an intermediate layer 13 of a first metal at the back side of the substrate and subsequent to the forming the first electric terminal, the first metal including at least one of Titanium, Molybdenum, Tantalum, Tungsten, Cobalt, or Nickel (Titanium (Ti) in this case, see paragraph 0047); forming, on said intermediate layer a second electric terminal 14 of said electronic device, subsequent to the heating selective portions of said intermediate layer.  Wakabayashi et al. fails to disclose the required limitation where heating selective portions of said intermediate layer by a LASER beam to generate local heating of said selective portions at a temperature in a range 1400°C - 2600°C, so as to favor a formation of compounds of said first metal at said selective portions. However, Pham et al. discloses a SiC device where in Figs. 1 and 7C and paragraphs 0040-0058 and 0120 the required limitation where heating selective portions of said intermediate layer by a LASER beam to generate local heating of said selective portions at a temperature in a range 1400°C - 2600°C, so as to favor a formation of compounds of said first metal at said selective portions is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required limitation of heating selective portions of the intermediate layer in Wakabayshi et al. as taught by Pham et al. in order to form reliable contact for SiC devices. 
Regarding Claim 2, in paragraphs 0040-0058 and 0120 of Pham et al. said first metal is Titanium and said compounds of the first metal include TixCy, TixSiy and TixSiyCz.  
Regarding Claim 3, in paragraphs 0046-0051 and 0073 of Wakabayshi et al. said LASER beam is generated with the following parameters: wavelength in a range of 290 nm - 370 nm; 2Application No. 17/190,722 Reply to Restriction Requirement Dated June 16, 2022 pulse duration in a range of 100 - 300 ns; number of pulses in a range of 1 - 10; and energy density in a range of 1 - 4 J/cm2.  
Regarding Claim 4, in paragraphs 0046-0051 and 0073 of Wakabayshi et al. said LASER beam is generated with the following parameters: wavelength substantially equal to 310 nm; pulse duration substantially equal to 160 ns; number of pulses substantially equal to 4; and energy density substantially equal to 3 J/cm2.  
Regarding Claim 5, in paragraphs 0040-0058 and 0120 of Pham et al the formation of the compounds of the first metal occurs for an entire thickness, along said direction, of the intermediate layer.  
Regarding Claim 6, in paragraphs 0046-0051 and 0073 of Wakabayshi et al. prior to the forming the intermediate layer, thinning the substrate at the back side to a final thickness of the substrate equal to or less than 180 pm.  
Regarding Claim 7, in paragraphs 0046-0051 and 0073 of Wakabayshi et al. the substrate is one of: 4H- SiC, 6H-SiC, 3C-SiC, 15R-SiC.  
Regarding Claim 8, in paragraphs 0005 and 0006 of Wakabayshi et al. said electronic device is one of: a Merged-PN-Schottky diode, Schottky Diodes, JBS Diodes, MOSFETs, IGBTs, JFETs, or DMOS.  
Regarding Claim 9, in paragraphs 0042, 0051 and 0120, of Pham et al. said electronic device is a Merged-PN-Schottky (MPS) diode and wherein: the structural layer is a drift layer of the MPS diode having a first conductivity; 3Application No. 17/190,722 Reply to Restriction Requirement Dated June 16, 2022 the active regions include a doped region having a second conductivity opposite to the first conductivity; the first electric terminal is an anode metal terminal in electrical contact with the doped region and in direct electrical contact with the drift layer laterally to the doped region, so as to form a junction-barrier (JB) diode with said doped region and a Schottky diode with the drift layer; and the second electric terminal is a cathode terminal, wherein said JB diode and Schottky diode define an active area of the MPS diode.  
Regarding Claim 10, in Figs. 1 and 7C and paragraphs 0040-0058 and 0120 of Pham et al. depositing a second metal at said doped region; and carrying out a thermal annealing to enable the formation of a silicide of said second metal, thus forming an ohmic contact at the doped region.  
Regarding Claim 17, in Figs. 1A-1F and 2 and paragraphs 0046-0051 and 0073, Wakabayshi et al. discloses system for manufacturing an electronic device, comprising: a first reaction chamber for the formation of a structural layer of silicon carbide (SiC) at a front side of a substrate of SiC (element 10 is the substrate); a second reaction chamber for the formation of active regions in said structural layer, said active regions configured to generate or conduct electric current during the use of the electronic device; a third reaction chamber for the formation of a first electric terminal on said structural layer and of an intermediate layer of a metal at the back side of the substrate, the metal including at least one of Titanium, Molybdenum, Tantalum, Tungsten, or Cobalt;  and a LASER device, configured to generate a LASER beam. Wakabayshi et al. fails to disclose the required limitation where LASEM beam is dirigible towards selective portions of the intermediate layer so as to heat said selective portions in order to generate local heating at a temperature in a range 1400°C - 2600°C, favoring a formation of compounds of said metal at the selective portions.  However, Pham et al. discloses a SiC device where in Figs. 1 and 7C and paragraphs 0040-0058 and 0120 the required limitation where LASER is dirigible in the required orientation. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required limitation where LASER is dirigible in the required orientaiton in Wakabayshi et al. as taught by Pham et al. in order to form reliable contact for SiC devices. 
Regarding Claim 18, in paragraphs 0046-0051 and 0073 of Wakabayshi et al. said LASER device is configured to generate the LASER beam with the following parameters: wavelength in a range of 290 nm - 370 nm; pulse duration in a range of 100 ns - 300 ns; number of pulses in a range of 1 - 10; and energy density in a range of 1 - 4 J/cm2.  
Regarding Claim 19, in paragraphs 0040-0058 and 0120 of Pham et al. the LASER device is configured to at least partially melt the intermediate layer.  
Regarding Claim 20, in paragraphs 0046-0051 and 0073 of Wakabayshi et al.
the substrate 10 is one of: 4H- SiC, 6H-SiC, 3C-SiC, 15R-SiC.  
Regarding Claim 21, in in Figs. 1A-1F and 2 and paragraphs 0046-0051 and 0073, Wakabayshi et al. discloses a method comprising: forming a structural layer of silicon carbide (SiC) on a front side of a substrate of SiC (see paragraph 0046, epitaxial layter), the structural layer including active regions configured to generate or conduct electric current; forming a first electric terminal 15 on the structural layer; forming an intermediate layer 13 of a metal at a back side of the substrate, the metal including at least one of Titanium, Molybdenum, Tantalum, Tungsten, or Cobalt, the back side opposite to the front side of the substrate; and forming a second electric terminal 14 on the intermediate layer.  Wakabayashi et al. fails to disclose the required limitation where the metal is a metal compound. However, Pham et al. discloses a SiC device where in Figs. 1 and 7C and paragraphs 0040-0058 and 0120 the required limitation where the metal compound is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required limitation of metal compound in Wakabayshi et al. as taught by Pham et al. in order to form reliable contact for SiC devices. 
Regarding Claim 22, in paragraphs 0040-0058 and 0120 of Pham et al.in the forming the intermediate layer includes forming the intermediate layer that includes the metal compound of TixCy, TixSiy, and TixSiyCz.  
Regarding Claim 23, in Figs. 1A-1F and 2 and paragraphs 0046-0051 and 0073 of Wakabayshi et al. the required thickness is disclosed.
Regarding Claim 24, in in Figs. 1A-1F and 2 and paragraphs 0046-0051 and 0073, of Wakabayshi et al. the substrate 10 is one of: 4H- SiC, 6H-SiC, 3C-SiC, 15R-SiC.  
Regarding Claim 25, in paragraphs 0005 and 0006 of Wakabayshi et al, it is disclosed that the forming the structural layer includes forming a drift layer of N-type SiC and forming a junction barrier region by implanting P-type impurities into the N-type drift layer. 
Regarding Claim 26, in paragraphs 0005 and 0006 of Wakabayshi et all, it is disclosed that the forming the structural layer includes forming a contact structure on the junction barrier region.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        9/20/2022